DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant made species election on 8/21/2020 as follows.

    PNG
    media_image1.png
    173
    906
    media_image1.png
    Greyscale

In response to applicant’s argument of Typographical Errors in remarks (p7, sec III), the examiner acknowledges that the elected peptide of SEQ ID NO: 37 is distinct from the other peptide sequences of Seq ID Nos: 53 and 57. The Typographical Errors did not have significant impact on claim rejection in the prior office action. In particular, the previously cited prior art references teach the elected species of SEQ ID NO: 37. 

Claim Status
Claims 1-7, 9-10, 12, and 14-22 are pending.
Claim 1-6 and 9-10 are currently amended.
Claims 8, 11, 13 was cancelled.
Claims 2, 7, 9, and 14-22 are withdrawn. Claims 7 and 9 are further withdrawn as they do not read on the elected species of SEQ ID NO: 37.
Claims 1, 3-6, 10, and 12 are examined.
Withdrawn Rejection
The rejection of claims 1 and 3-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claims 1 and 3-12 under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Collier et al. and Hartgerink et al. is withdrawn but subject to a new ground of rejection over Collier et al. in view of Davidson et al. and Hartgerink et al. for better explanation of claim rejection by the same prior art references in a different order.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (US 2014/0273148 A1, previously cited 12/7/2020) in view of Davidson et al. (WO 97/41824, previously cited 12/7/2020) and Hartgerink et al. (US 9,526,762 B1, previously cited 12/7/2020).
The broadest reasonable expectation of claim 1 is drawn to a composition consisting of a nanofibrous hybrid peptide selected from SEQ ID NO: 37, SEQ ID NO: 42, SEQ ID NO: 53 and SEQ ID NO: 58 with anti-angiogenic or proapoptotic functionality of the hybrid peptide.
The following limitations do not further limit the structure of the hybrid peptides; thus, the limitations as follows are interpreted as either the intended use of the claimed hybrid peptides and/or inherent properties of the hybrid peptides as claimed.
(i) “an in vivo resistance to biodegradation over at least 6 weeks, and an in vivo resistance to diffusion away from a targeted site for the hybrid peptide [SEO. NO 371, [SEO. NO. 421, [SEO. NO. 531, or [SEO. NO. 58]”, 
(ii) “an absence of both an enzymatic cleavage domain and a matrix metalloproteinases (MMP) cleavable site for the hybrid peptide”, 
(iii) the hybrid peptide has a significantly slower scaffold degradation profile, a less cellular infiltration, and no angiogenesis or neurogenesis as compared to self-assembling peptide hydrogels (SAPHs) with or without attached angiogenic moiety; and
(iv) the hybrid peptide having significantly slower scaffold degradation profile is an intraocular implant or a topical deliverable to treat diabetic retinopathy, macular edema, macular degeneration, proliferative eye disease, or proliferate neovascular disease, and to prevent neovasculature formation in an implant or immediate vicinity to limit immune cell infiltration.

    PNG
    media_image2.png
    281
    459
    media_image2.png
    Greyscale
Collier et al. teach a nanofibrous hybrid peptide comprising a fibrillizing peptide domain covalently linked to a bioactive peptide shown as follows (Fig 1a). Collier et al. teach the co-assembled peptide complex (self-assembling protein complex) can be prepared in the form of microgels [0066-0068] or hydrogel [0128]. Collier et al. teach a carrier protein of self-assembling β-sheet peptide sequence comprising KKSLSLSLSLSLSLKK [0071, SEQ ID NO: 32]. Collier et al. suggest a bioactive peptide of anti-angiogenic agent conjugated to the self-assembling carrier protein/peptide [0150]. Collier et al. further teach the hybrid peptide can be formulated as a sustained release composition [0105] to extend the time period for administration from several days to 1-8 weeks [0110], demonstrating a hybrid peptide comprising Collier’s self-assembling β-sheet peptide (e.g., SEQ ID NO: 32) able to satisfy the intended use of the claimed hybrid peptides and/or inherent properties of the hybrid peptides as claimed.
Collier et al. do not explicitly show an anti-angiogenic peptide sequence of the protein conjugate.
Davidson et al. teach a method and composition comprising a kringle 5 fragment and its fusion protein for inhibiting angiogenic diseases (Title and Abstract). Davidson et al. teach a synthetic kringle 5 peptide comprising the antiangiogenic peptide sequence of N-Ac Pro-Arg-Lys-Leu-Tyr-Asp-Tyr-NH2 (p44, Example 6), reading on the elected anti-angiogenic peptide PRKLYDY (SEQ ID NO: 1). Davidson et al. further teach the kringle 5 fragment coupled to carrier proteins to form a protein conjugate (p35, line 20-22). 
Collier et al. in view of Davidson et al. do not explicitly teach the nanofibrous peptide linked to Davidson’s kringle 5 peptide via a glycine spacer. 

    PNG
    media_image3.png
    196
    377
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    117
    566
    media_image4.png
    Greyscale
Similarly, Hartgerink et al. teach a self-assembling peptide fusion protein capable of forming a fibrous hydrogel structure shown as follows (Abstract, Fig 1B-D). Hartgerink et al. further teach the beneficial use of 5 or less glycine as a spacer to minimize the interference of self-assembly of the conjugated peptide (col 5, line 10-19) by separating the self-assembling domain from a bioactive peptide via a glycine spacer (Fig 1A). Thus, one of ordinary skill in the art would have found it obvious to conjugate a modified Collier’s nanofibrous peptide, comprising (SL)6 self-assembling domain flanked with one or two lysine residues at both N- and C-termini, to Davidson’s kringle 5 peptide of PRKLYDY via a glycine spacer as taught by Hartgerink et al. The elected peptide sequence of SEQ ID NO: 37 compared to the peptides taught by Collier et al. in view of Davidson et al. and Hartgerink et al. is shown above.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Collier’s nanofibrous peptide with Davidson’s kringle 5 peptide because (a) Collier et al. teach a nanofibrous hybrid peptide comprising a fibrillizing peptide domain as a carrier peptide [0071, SEQ ID NO: 32] fusion to an anti-angiogenic peptide to form a protein conjugate [0150] and (b) Davidson et al. teach an antiangiogenic peptide sequence of N-Ac Pro-Arg-Lys-Leu-Tyr-Asp-Tyr-NH2 (p44, Example 6) coupled to a carrier protein to form a protein conjugate (p35, line 20-22). The combination would have reasonable expectation of success because both references teach an anti-angiogenic peptide conjugated to a carrier protein to form a fusion protein conjugate.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of Collier et al. in view of Davidson et al. with Hartgerink’s glycine spacer because (a) Collier et al. in view of Davidson et al. teach a self- assembling peptide fusion protein (Collier et al. Fig 1a) and (b) Hartgerink et al. teach the beneficial use of 5 or less glycine as a spacer to minimize the interference of self-assembly of the conjugated peptide (col 5, line 10-19) by separating the self-assembling domain (e.g., Collier’s SEQ ID NO: 32) from a bioactive peptide (e.g., Davidson’s kringle 5 peptide) via a glycine spacer (Fig 1A). The combination would have reasonable expectation of success because the references teach a self- assembling peptide fusion protein.
With respect to claim 3, Collier et al. teach the self-assembling peptide is used at or above its fibrillizing concentration between 1 to 1000 µM [0036] in a cell growth media [0126].
With respect to claim 4, the limitations are intended use of the hybrid peptide because the limitations do not change the structure of the hybrid peptide of SEQ ID NO: 37 taught by Collier et al. in view of Davidson et al. and Hartgerink et al.
With respect to claim 5, the peptide sequence K(SL)6K-G-PRKLYDY taught by Collier et al. in view of Davidson et al. and Hartgerink et al. satisfies the limitations.
With respect to claim 6, the limitation is interpreted as an intended use of the hybrid peptide composition. Thus, the peptide composition comprising K(SL)6K-G-PRKLYDY taught by Collier et al. in view of Davidson et al. and Hartgerink et al. satisfies the limitations.
With respect to claim 10, Collier et al. in view of Davidson et al. and Hartgerink et al. teach peptide hybrid peptide K(SL)6K-G-PRKLYDY comprising a self-assembling peptide domain fusion to an anti-angiogenic peptide. The hybrid peptide would have prolonged anti-angiogenic efficacy compared to the single peptide PRKLYDY alone. The limitation as claimed is an inherent property of the hybrid peptide.
With respect to claim 12, Collier et al. in view of Davidson et al. and Hartgerink et al. teach peptide hybrid peptide K(SL)6K-G-PRKLYDY (SEQ 37). MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, the hybrid peptide would have a slower degradation profile than at least one other self-assembling peptide attributed to the absence of an enzymatic cleavage domain in the hybrid peptide.

Applicant Arguments
(i)	One skilled in the art would not look to the references of Davidson, Collier, and Hartgerink that disclose degradable carrier/matrix systems for rapid time release. Applicant's claimed invention that requires resistance to in vivo biodegradation over at least 6 weeks, and in vivo resistance to diffusion away from a targeted site for the hybrid peptide by using a short protein no more than 22 amino acids in length. Furthermore, degradation makes the purpose of the Applicant's claimed invention inoperable because the Applicant's hybrid peptide is the therapeutic (Remarks, p9 last para bridging to p10, para 1-5).
(ii)	Davidson is silent as to the claimed hybrid peptide that retains anti-angiogenic or proapoptotic functionality and has resistance to in vivo biodegradation over at least 6 weeks. In fact, Davidson teaches away from the claimed invention by having a sustained-release carrier/matrix that is degradable by enzymatic or acid-base hydrolysis or by dissolution (Remarks, p10, last para bridging to p11, para 1-3).
(iii)	Collier is silent as to the Applicant's claimed hybrid peptide that is the therapeutic and retains antiangiogenic or proapoptotic functionality and has resistance to in vivo biodegradation over at least 6 weeks, and has an in vivo resistance to diffusion away from a targeted site for the hybrid peptide (Remarks, p11, para 4).
(iv)	Collier teaches away because it use an enzymatic cleavage domain that promotes degradation. On the other hand, the Applicant's invention claims the hybrid peptide contains no enzymatic cleavage domain.(Remarks, p11, para 5 bridging to p12 whole page).
(v)	Hartgerink is silent as to the Applicant's claimed invention of a hybrid peptide that retains anti-angiogenic or proapoptotic functionality and has resistance to in vivo biodegradation over at least 6 weeks, and has an in vivo resistance to diffusion away from a targeted site for the hybrid peptide even though the hybrid peptide is no more than 22 amino acids in length. In fact Hartgerink teaches away from the claimed invention by promoting degradation only after 3 days and complete degradation after 2 weeks (Remarks, p13, para 1-2).

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the primary reference of Collier et al. teaches the hybrid peptide can be formulated as a sustained release composition [0105] to extend the time period for administration from several days to 1-8 weeks [0110]. Furthermore, applicant did not provide any data to show the hybrid peptide K(SL)6K-G-PRKLYDY taught by Collier et al. in view of Davidson et al. and Hartgerink et al. failing to satisfy the intended use or inherent properties as claimed.
Applicant’s argument (ii) is not persuasive because the primary reference of Collier et al. teaches the hybrid peptide can be formulated as a sustained release composition [0105] to extend the time period for administration from several days to 1-8 weeks [0110]. Davidson et al. is recited to show the antiangiogenic peptide sequence of N-Ac Pro-Arg-Lys-Leu-Tyr-Asp-Tyr-NH2 (p44, Example 6). Furthermore, Davidson et al. teaches certain examples of the sustained-release matrix may comprise polysaccharide, polypeptides, liposome, or fatty acids, nucleic acids depending on the design choice known to one of ordinary skill in the art (p22, line 13- 25), but there is no require for Davidson’s kringle 5 peptide “MUST” comprising an enzyme degradable polypeptide as argued by “teaching away” of applicant’s invention. 
Applicant’s argument (iii) is not persuasive because the primary reference of Collier et al. teaches the hybrid peptide can be formulated as a sustained release composition [0105] to extend the time period for administration from several days to 1-8 weeks [0110]. Collier et al. suggest a bioactive peptide of anti-angiogenic agent conjugated to the self-assembling carrier protein/peptide [0150]. Thus, there is a reasonable expectation of for Collier’s composition to retain antiangiogenic or proapoptotic functionality with resistance to in vivo biodegradation over at least 6 weeks.
Applicant’s argument (iv) is not persuasive because applicant narrowly interprets Collier’s teachings by limiting Collier’s teachings to certain examples or suggestions. Collier et al. suggest “If desired, the compound or peptides of interest may be joined via a biologically-releasable bond, Such as a selectively-cleavable linker or amino acid sequence” [0154]. Thus, an optional cleavable linker taught by Collier et al. do not require the hybrid peptide “MUST HAVE” cleavable linker in the hybrid peptide as argued by applicant.
Applicant’s argument (v) is not persuasive because Hartgerink et al. teach the beneficial use of 5 or less glycine as a spacer to minimize the interference of self-assembly of the conjugated peptide (col 5, line 10-19) by separating the self-assembling domain from a bioactive peptide via a glycine spacer (Fig 1A). Furthermore, Hartgerink et al. do not “teach away” this invention because the primary reference, Collier et al., teach the self-assembling peptide comprising the sequence of –(SL)6-, not (SL)3-RG-(SL)3 taught by Hartgerink et al. as argued by applicant.
For at least the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-August-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615